The opinion of the Court was delivered by Justice Ford.
Ford, J.
The discharge of an insolvent debtor, by the Common Pleas of Monmouth, being removed into this court by certiorari, it appeared that Giberson, on being arrested on execution for a debt contracted since the 4th of July, 1880, entered into a bond, with security, to the constable, to appear at the next ■Court of Common Pleas, and petition for the benefit of the insolvent laws of this state. He appeared accordingly, and on ■obtaining it, the court gave him a discharge from all his previous debts. They had no power to confer the benefit in any other form, under the insolvent laws of this state, by the words of which “ the court may direct the sheriff to discharge said debt- or from confinement, on account of any debts, by him, or her, jpreviously contracted ; ” Rev. Laws, 218, sec. 5. The benefit intended, is not described, or spoken of, in any other act or section ; it must be this or nothing.
The insolvent laws of this state vary the mode of applying for this benefit, making it depend on the time when the debt was ■contracted for which he is arrested ; if it was contracted prior to the 4th of July, 1880, he must go to gaol, and apply from thenoe; but if it was contracted since that time, he need not go to gaol; he need only deliver an inventory of his property to the arresting officer, together with a bond to appear and apply at the next court; instead of being imprisoned in the mean time, he remains at large; Har. Comp. 299. But by the eighth section of this last act, its operation is restrained to such debts as have been contracted since the 4th of July, 1880, and as to such its operation is not to discharge from them; that is wholly left to the other statute; it merely allows the debtor, when arrested for one of these recent debts, to give an inventory and bond that he will apply, and so save himself the expense and misery of -going to gaol in order to apply from thence. Whichever of these two modes of applying is legally pursued, the discharge is the same ; that is, from all debts previously contracted; that he is *390only to be discharged from debts contracted since the 4th of July, 1830, as the objection supposes, is therefore a mistake; the discharge, as it was granted, is right, and must be affirmed.
Hornblower, C. J. concurred.
Ryerson, J.
By the return to this writ, it appears that the defendant, Giberson, was arrested in 1833, just before the October term of the court below, by virtue of a tax warrant. He thereupon entered into bond, gave an inventory, &c. as directed, by “ an act to abolish imprisonriient for debt in certain cases; ” Har. Com. 299. Pursuant to that act he applied to the court, and was discharged from imprisonment on account of debt, &c. generally. It also appeared to the court that made the discharge, that after the presentation of his petition, the defendant was arrested at the suit of Cyrus Bruere, (who prosecutes this writ) for a debt contracted before the 4th of July, 1830, under which last arrest he was held in close custody, until discharged under the former arrest and petition. This discharge is now objected to, because general, and not restricted, in its operation, to .debts-contracted since the 4th of July, 1830. I think this objection well taken. The eighth section of the act expressly declares, that it shall operate only on such debts ; that the old acts give' a form of discharge from all debts, and the second section of the act, now under consideration, says the prisoner may make “ application for his discharge under the insolvent laws, as fully and effectually as if confined.in the common gaol,” does not make any difference. The question still recurs, discharged fully from what ? The eighth section answers the inquiry ; from debts contracted since the 4th of July, 1830. All the acts, and different parts of the acts, must be construed together; and by necessary implication, the generality of the language of the second section must yield to, or be modified by, the restraining words-of the eighth section. In the same way, by implication, only, we limit a general, to a special, judgment and execution, in the justice’s court, so as not to affect the body of an insolvent debt- or. The court had no jurisdiction to reach old claims, or make any order affecting them. To do that, their gaoler must have the actual custody of the body. This discharge, then, having been made without authority, or jurisdiction, ought to be set aside and quashed.
*391N. B. This writ is improperly entitled in the name of the state ; it is now noticed to prevent such incongruities hereafter appearing on our records.
It was also intimated from the bench, at the same term when this case was submitted, that notice of the writ ought to be given to the party for whose benefit the discharge was made. This notice will probably be hereafter required.